DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the preliminary amendments received on 31 December 2019. Claims 1-20 are currently pending.
Drawings
	The drawings received on 31 December 2019 are accepted by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 5, it appears that the phrase “the transition area” should read “a transition area.”
In line 6, it appears that the phrase “the transition area” should read “a transition area.”
In line 11, it appears that the phrase “the transition area” should read “a transition area.”
In line 13, it appears that the phrase “the transition area” should read “a transition area.”
In line 17, it appears that the phrase “When the first forceps body” should read “when the first forceps body” (i.e. change the capital W to a lowercase w).
Claim 2 is objected to because of the following informalities:
In lines 1-2, it appears that the phrase “the shape” should read “a shape.”
In line 3, it appears that the phrase “the shape” should read “a shape.”
In line 4, it appears that the phrase “the shape” should read “a shape.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6 and 13-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation "the outer edge" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the head” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the outer edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending lines 1-3 of claim 4 to read “characterized in that an outer edge of a head of the articulated shaft is arranged to be non-circular, and an outer edge of at least one of two corresponding hinge holes” would overcome these rejections.
Regarding claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention (see MPEP § 2173.05(d)).
	Note: It appears that amending lines 1-2 of claim 5 to read “characterized in that the non-circular is rhombus” would overcome this rejection.
6 recites the limitation "the inner walls" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 2 of claim 6 to read “arranged on inner walls” would overcome this rejection.
Claim 7 recites the limitation "the working faces" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 2 of claim 7 to read “perpendicular to working faces” would overcome this rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vachoux (WO 89/03283), using a machine translation from the EPO website.
	Vachoux discloses (as to claim 1) a pair of dual-purpose forceps (see Figure 2 and Note below regarding the term “forceps”) comprising a first forceps body (9/11/12) comprising a first handheld member (9), a first pressurizing functional member (11) and a first opening function member (12); a first opening connecting member (i.e. a hole receiving 16, see Note below regarding the term “rivet”) is arranged at the transition area between the first handheld member and the first opening function member, and a first pressurizing connecting member (i.e. a hole receiving 15, see Note below regarding the term “rivet”) is arranged at the transition area between the first handheld Note below regarding the term “rivet”) is arranged at the transition area between the second handheld member and the second opening function portion, and a second pressurizing connecting member (i.e. a hole receiving 15, see Note below regarding the term “rivet”) is arranged at the transition area between the second handheld member and the second pressurizing functional member; the second pressurizing connecting member and the second opening connecting member correspond to the first pressurizing connecting member and the first opening connecting member separately; when the first forceps body is connected with (i.e. via 15) the second forceps body through the first pressurizing connecting member and the second pressurizing connecting member, the first handheld member and the second handheld member move towards each other (i.e. in the direction of the middle-most arrows as best seen in Figure 2), and the first pressurizing functional member and the second pressurizing functional member also move towards each other (i.e. in the direction of the upper-most arrows as best seen in Figure 2) to complete pressurizing; when the first forceps body is connected with (i.e. via 16) the second forceps body through the first opening connecting member and the second opening connecting member, the first handheld member and the second handheld member move towards each other (i.e. in the direction of the middle-most arrows as best seen in Figure 2), and the first opening function member and the second as to claim 3) the first pressurizing connecting member and the second pressurizing connecting member as well as the first opening connecting member and the second opening connecting member are connected through an articulated shaft (15 and 16) (see Figure 2 and machine translation).
	Note: For examination purposes and in keeping with the broadest reasonable interpretation, the term “forceps” is being treated as any pincer-like instrument
(definition taken from https://www.thefreedictionary.com/forceps) and the term “rivet” is being treated as a metal bolt or pin having a head on one end, inserted through aligned holes in the pieces to be joined and then hammered on the plain end so as to form a second head (definition taken from https://www.thefreedictionary.com/rivet).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Vachoux (WO 89/03283), as applied to claim 3 above, in view of Medved (U.S. Patent 5,865,075).
	Regarding claim 4, Vachoux discloses the claimed invention except for wherein an outer edge of a head of the articulated shaft is arranged to be non-circular, and an outer edge of at least one of two corresponding hinge holes connected through the articulated shaft is arranged to be non-circular coinciding with the outer edge of the head of the articulated shaft. Medved teaches the use of an articulated shaft (52/54/56), wherein an outer edge (i.e. outer periphery as best seen in Figure 6) of a head of the 
	Regarding claim 5, Vachoux in view of Medved disclose the claimed invention except for wherein the non-circular is rhombus. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Vachoux in view of Medved with wherein the non-circular is rhombus in order to provide a well-known, obvious shape for providing a reversible connection between the first and second forceps body, since the applicant has not disclosed that such solves any stated problem or is anything more than one of numerous shapes or configurations (see page 5, line 20 of the current specification) a person ordinary skill in the art would find obvious for the purpose of providing a rhombus shaped shaft (see In re Dailey and Eilers, 149 USPQ 47 (1966)).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vachoux (WO 89/03283) in view of Medved (U.S. Patent 5,865,075), as applied to claim 4 above, further in view of Ding et al. (U.S. Patent Application Publication 2018/0103995).
	Vachoux in view of Medved disclose the claimed invention except for wherein wear resistant layers are arranged on inner walls of the hinge holes. Ding et al. teach the use of a wear-resistant layer where portions of forceps contact other portions of the forceps (see paragraph 0059). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Vachoux in view of Medved with wherein wear resistant layers are arranged on inner walls of the hinge holes in view of Ding et al. in order to provide a well-known, obvious means for preventing undesired wear of the hinge holes due to repetitive use of the articulated shaft.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Vachoux (WO 89/03283) in view of Medved (U.S. Patent 5,865,075) further in view of Ding et al. (U.S. Patent Application Publication 2018/0103995), as applied to claim 6 above, and further in view of Schafer et al. (U.S. Patent 5,873,858).
	Vachoux in view of Medved further in view of Ding et al. disclose the claimed invention except for wherein relief slots or relief holes are arranged in the first handheld member and the second handheld member. Schafer et al. teach the use of a handheld member (14), wherein relief holes (30) are arranged in the handheld member (see Figure 1 and column 3, lines 21-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Vachoux in view of Medved further in view of Ding et al. with wherein relief .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vachoux (WO 89/03283) in view of Medved (U.S. Patent 5,865,075) further in view of Ding et al. (U.S. Patent Application Publication 2018/0103995) and further in view of Schafer et al. (U.S. Patent 5,873,858), as applied to claim 13 above, and further in view of Vaquero et al. (U.S. Patent Application Publication 2008/0027461).
	Vachoux discloses wherein the first and second handheld members being made from plastic (see paragraph 0012 of the machine translation); however, Vachoux in view of Medved further in view of Ding et al. and further in view of Schafer et al. fail to explicitly disclose wherein the first forceps body and the second forceps body are both made from ixef 1022 plastic. Vaquero et al. teach the use of a member (i.e. shaft) capable of being made from ixef 1022 plastic (see paragraph 0054). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Vachoux in view of Medved further in view of Ding et al. and further in view of Schafer et al. with wherein the first forceps body and the second forceps body are both made from ixef 1022 plastic in view of Vaquero et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see In re Leshin, 125 USPQ 416).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vachoux (WO 89/03283) in view of Medved (U.S. Patent 5,865,075), as applied to claim 5 above, further in view of Schafer et al. (U.S. Patent 5,873,858).
Vachoux in view of Medved disclose the claimed invention except for wherein relief slots or relief holes are arranged in the first handheld member and the second handheld member. Schafer et al. teach the use of a handheld member (14), wherein relief holes (30) are arranged in the handheld member (see Figure 1 and column 3, lines 21-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Vachoux in view of Medved with wherein relief slots or relief holes are arranged in the first handheld member and the second handheld member in view of Schafer et al. in order to reduce excess weight of the forceps.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Vachoux (WO 89/03283) in view of Medved (U.S. Patent 5,865,075) further in view of Schafer et al. (U.S. Patent 5,873,858), as applied to claim 15 above, and further in view of Vaquero et al. (U.S. Patent Application Publication 2008/0027461).
	Vachoux discloses wherein the first and second handheld members being made from plastic (see paragraph 0012 of the machine translation); however, Vachoux in view of Medved further in view of Schafer et al. fail to explicitly disclose wherein the first forceps body and the second forceps body are both made from ixef 1022 plastic. Vaquero et al. teach the use of a member (i.e. shaft) capable of being made from ixef 1022 plastic (see paragraph 0054). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Vachoux in view of Medved further Schafer et al. with wherein the first forceps body and the second forceps body are both made from ixef 1022 plastic in view of Vaquero et al., since it has been held to be within the general skill of a worker in the art to select a .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vachoux (WO 89/03283) in view of Medved (U.S. Patent 5,865,075), as applied to claim 4 above, further in view of Schafer et al. (U.S. Patent 5,873,858).
	Vachoux in view of Medved disclose the claimed invention except for wherein relief slots or relief holes are arranged in the first handheld member and the second handheld member. Schafer et al. teach the use of a handheld member (14), wherein relief holes (30) are arranged in the handheld member (see Figure 1 and column 3, lines 21-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Vachoux in view of Medved with wherein relief slots or relief holes are arranged in the first handheld member and the second handheld member in view of Schafer et al. in order to reduce excess weight of the forceps.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Vachoux (WO 89/03283), as applied to claim 3 above, in view of Schafer et al. (U.S. Patent 5,873,858).
	Vachoux discloses the claimed invention except for wherein relief slots or relief holes are arranged in the first handheld member and the second handheld member. Schafer et al. teach the use of a handheld member (14), wherein relief holes (30) are arranged in the handheld member (see Figure 1 and column 3, lines 21-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Vachoux with wherein relief slots or relief .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Vachoux (WO 89/03283), as applied to claim 1 above, in view of Schafer et al. (U.S. Patent 5,873,858).
	Vachoux discloses the claimed invention except for wherein relief slots or relief holes are arranged in the first handheld member and the second handheld member. Schafer et al. teach the use of a handheld member (14), wherein relief holes (30) are arranged in the handheld member (see Figure 1 and column 3, lines 21-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the invention of Vachoux with wherein relief slots or relief holes are arranged in the first handheld member and the second handheld member in view of Schafer et al. in order to reduce excess weight of the forceps.
Allowable Subject Matter
Claims 2, 7-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110.  The examiner can normally be reached on TEAPP: Monday - Friday (8am - 4pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775